Citation Nr: 0841849	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-32 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 4, 1988, 
for the award of service connection for post-traumatic stress 
disorder, to include a claim of clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an earlier effective date for the 
award of service connection for post-traumatic stress 
disorder.

In a VA Form 21-4138, Statement in Support of Claim, received 
in October 2005, the veteran stated he wanted a hearing 
before the Board in Washington, D.C.  A hearing was scheduled 
for April 2006 at the Board's central office in Washington, 
D.C.  The Board notified the veteran of this hearing in 
February 2006.  That same month, the veteran submitted a 
letter stating that there was a misinterpretation of his 
request for a hearing before the Board.  He stated, "I wish 
to have a hearing at the Board of Veteran[s'] Appeals but not 
personally be there."  The Board called the veteran in March 
2006 and May 2006 (two times) to seek clarification of the 
veteran's hearing request.  No response was received from the 
veteran.  The Board finds that VA has made appropriate 
attempts to contact the veteran and ascertain the meaning of 
his letter without a response from the veteran.  Accordingly, 
the Board finds no hearing request pending at this time.


FINDINGS OF FACT

1.  In an August 1989 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned an 
effective date of March 3, 1988.  He was notified of the 
decision in a September 1989 letter, including his appeal 
rights.  He did not appeal the effective date assigned for 
the award of service connection for post-traumatic stress 
disorder.  

2.  The veteran's freestanding claim for entitlement to an 
earlier effective date for the award of service connection 
for post-traumatic stress disorder is barred.

3.  The veteran has not alleged a CUE claim with specificity.


CONCLUSIONS OF LAW

1.  The August 1989 rating decision is final, and the current 
appeal provides no basis to assume jurisdiction of a claim of 
entitlement to an effective date prior to March 3, 1988, for 
the award of dependency and indemnity compensation benefits.  
38 U.S.C.A. §§ 5103, 5103A(f), 5108, 7104(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  The criteria for dismissal of an appeal due to the 
failure to allege a specific error of fact or law in the 
determination being appealed have been met.  38 U.S.C.A. 
§ 7104(b) (West 2002 &Supp. 2008); 38 C.F.R. §§ 20.200, 
20.201 (2008).

3.  The veteran has not raised a legally sufficient claim of 
CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008), and 38 C.F.R. § 3.159 
(2008), which relate to VA's duties to notify and assist a 
claimant, are not applicable to the appellant's claim for an 
earlier effective date because the law is dispositive, and 
there is no additional evidence that could be obtained to 
substantiate the claim.  See VAOPGCPREC 5-2004 (June 23, 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001); see also Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  The provisions of the VCAA, and of 
the implementing regulations are also not applicable to a 
claim of CUE.  Livesay, 15 Vet. App. 165.

The appellant asserts that he should be granted service 
connection for post-traumatic stress disorder as early as 
1973 because he was diagnosed with a mental disease at that 
time, which likely was post-traumatic stress disorder.  

By way of background, the appellant filed a claim for service 
connection for "Shell Shock" in February 1973.  In an 
October 1973 rating decision, the RO denied the claim.  
Additional evidence was received, and the RO denied the claim 
again in a January 1974 rating decision.  The veteran did not 
appeal either decision.

In January 1977, the veteran filed a claim for service 
connection for a nervous condition.  In an April 1977 rating 
decision, the RO denied the claim, stating that the veteran 
had been diagnosed with a personality disorder, which was not 
a disability under the law.  The veteran appealed the 
decision.  In an April 1979 decision, the Board denied the 
claim for service connection for a psychiatric disorder, 
determining that the veteran did not submit new and material 
evidence to reopen the claim.  It also determined that the 
current psychiatric disorder was a personality disorder and 
not a disease or injury for purposes of service connection.  

In April 1979, the RO received an April 1978 VA 
hospitalization summary report showing the veteran had been 
hospitalized with a diagnosis of "Inadequate personality."  
In an April 1979 rating decision, it determined that the 
hospitalization summary report did not contain information 
which would warrant reconsideration of the claim for service 
connection for a psychiatric disorder.  In May 1979, the RO 
notified the veteran of this decision, and he did not appeal 
it.  

In November 1980, the veteran submitted a statement 
indicating he was seeking service connection for "nerves."  
He did not attach any evidence.  In a November 1980 letter, 
VA stated that no action would be taken since the claim had 
been previously denied.

On March 4, 1988, the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  In an August 
1989 rating decision, the RO awarded service connection for 
post-traumatic stress disorder and assigned an effective date 
of March 4, 1988.  The veteran did not appeal the effective 
date assigned.

In March 1991, the veteran, through his representative, 
alleged clear and unmistakable error on the part of VA in not 
granting service connection for post-traumatic stress 
disorder from January 30, 1973.  In a July 1991 letter, the 
RO informed the veteran of the following, in part:

There is no clear and unmistakable error 
to consider in our decision dated October 
18, 1977 and earlier.  The Board of 
Veterans['] Appeals['] decision of April 
23, 1979 is final and binding on all 
local Rating Board and is not subject to 
appeal or review except by the Board of 
Veterans['] Appeals itself.  The 
condition diagnosed during 
hospitalization in April 1978 is not a 
disability under applicable laws and 
regulations.  You did not appeal within 
one year following notice on May 16, 
1979.  That decision is now final.  You 
did not reopen your claim until March 4, 
1988 and [you are] not entitled to any 
earlier effective date than the date on 
which VA received your claim.  

On December 23, 2004, the veteran submitted a statement 
requesting that VA look at his records when he came out of 
service because he felt he was misdiagnosed and essentially 
had post-traumatic stress disorder at that time.  He added 
that because of this, he felt VA owed him the diagnosis of 
post-traumatic stress disorder back to the "original 
diagnosis date of the mental problems."  

In the May 2005 rating decision on appeal, the RO noted that 
he had failed to appeal the August 1989 rating decision that 
granted him service connection for post-traumatic stress 
disorder, which assigned the effective date of March 4, 1988.  
It concluded, "In the absence of clear and unmistakable 
error, no change in an effective date is warranted."

The veteran submitted two statements in June 2005 and July 
2005, requesting that VA review his medical records for 
"back payment" associated with his post-traumatic stress 
disorder.

In the August 2005 statement of the case, the RO 
characterized the issue as, "Whether the effective date of 
the grant of service connection for PTSD was clearly and 
unmistakably erroneous."  It determined that the veteran 
could not obtain an earlier effective date.  It stated that 
the RO decisions dated prior to the April 1979 Board decision 
had been subsumed in the Board decision and thus could not 
contain CUE.  It further noted that a change in diagnosis 
could not constitute CUE.

In a VA Form 21-4138, received in October 2005, the veteran 
stated that he was not appealing the decision because of the 
"untimel[i]ness of the 1976 decision;" rather, he stated, 
"We are saying that the decision in 1979 was a misdiagnosis 
and an error on the part of the VA by not notifying the 
veteran of the diagnosis being wrong."  

I.  Earlier effective date

The Board has carefully reviewed the evidence of record and 
finds that the veteran's December 2004 submission is a 
"freestanding" claim for an earlier effective date.

When the RO granted the benefit sought-here, service 
connection for post-traumatic stress disorder-in the August 
1989 rating decision and assigned an effective date of March 
4, 1988, the veteran had one year to appeal that 
determination.  He did not appeal it, and that decision is 
final.  38 U.S.C.A. § 7105.  The finality of the March 4, 
1988 decision can be overcome only by a request for a 
revision based on CUE.  While the veteran has alleged error, 
based on the Board's reading, his allegation does not rise to 
a claim of CUE, which will be addressed in more detail below.  
The veteran's current challenge to the effective date of the 
award of service connection for post-traumatic stress 
disorder is barred.  Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006) (freestanding claim for earlier effective dates 
vitiates the rule of finality).

In Rudd, the United States Court of Appeals for Veterans 
Claims (Court), held that the proper disposition of a free-
standing claim for an earlier effective date was dismissal.  
Id.  The Board is authorized to dismiss any appeal that fails 
to allege an error of fact or law.  38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.302.  Accordingly, this appeal as to this 
issue is dismissed with prejudice.

II.  CUE

The RO addressed the veteran's allegation of CUE in the 
August 2005 statement of the case.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed or 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

Although the veteran's assertions are suggestive of an 
allegation of CUE, the Board finds that he has not plead CUE 
with sufficient specificity to be considered a valid claim of 
CUE.  

In Fugo v. Brown, 6 Vet. App. 40, (1993), the Court stated 
that:

[M]erely to aver that there was CUE in a 
case is not sufficient to raise the 
issue. . . .  CUE is a very specific and 
rare kind of "error."  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. . 
. .  If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error []that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  

Fugo, 6 Vet. App. at 43-44 (bold added).  

Here, the veteran's statements simply do not meet the 
criteria noted above.  There are several rating decisions 
prior to March 1988 that addressed the veteran's claim for 
service connection for a psychiatric disorder, as laid out 
above.  There is also an April 1979 Board decision that 
denied reopening the claim for service connection for a 
psychiatric disorder.  The veteran has made no mention of 
what decision(s) he believes contain error.  This, alone, 
makes his claim of CUE insufficient.

The Board notes that the veteran's allegation that there was 
a prior misdiagnosis of his psychiatric disorder cannot 
constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 314 
(1992) (new medical diagnosis that corrects earlier diagnosis 
ruled on by previous adjudicators is not CUE in the prior 
adjudication).  The Court cited to Henry v. Derwinski, 2 Vet. 
App. 88 (1992), for that proposition.  In the Henry case, the 
veteran had been awarded service connection for residuals of 
a gunshot wound and assigned a noncompensable rating based on 
a 1967 VA examination report wherein the physician described 
the wound as well healed and nontender.  Id.  The veteran 
later filed a claim for increase, at which time, a physician 
found the veteran had a through-and-through wound with muscle 
damage.  Id.  The veteran was awarded a 30 percent 
evaluation, and he argued that the RO had committed CUE 
because the 1967 physician had failed to find a through-and-
through wound (which would have provided for an evaluation in 
excess of 0 percent at that time).  Id.  The Court concluded 
the following, in part:

In the appellant's case, the B[oard] 
found that the 1967 rating board did not 
make a mistake based on the evidence 
before it.  That evidence was a meager 
service medical record and a [1967] 
doctor's report of a scar on the back 
with normal motion of the back.  While 
the appellant is certainly correct that 
his wound did not change in character 
over the years, the error, if any, was 
made by the doctor in 1967 and was not an 
administrative error during the 
adjudication process which would require 
the prior decision to be reversed or 
amended under 38 C.F.R. § 3.105(a). . . .  
The adjudication in 1967 was correct 
given the state of the evidence at that 
time.  In 1988, new evidence came to 
light as a result of a more comprehensive 
examination.

Id. at 90.  

The veteran may want to consider the Russell and Henry 
decisions before he files a claim for CUE.  

If the veteran believes that the April 1979 Board decision 
that denied reopening his claim for service connection for a 
psychiatric disorder contains CUE, he must file a motion 
directly to the Board, and he must file such claim with 
specificity.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1404 (2008).

In Simmons v. Principi, 17 Vet. App. 104, 115 (2003), the 
Court held that where the basis for the Board's decision 
denying a claim of CUE is the veteran's failure to plead CUE 
with the specificity required by Fugo, 6 Vet. App. 40, the 
remedy is dismissal without prejudice, and not denial.  


ORDER

As to the claim for entitlement to an effective date earlier 
than March 4, 1988, for the award of service connection for 
post-traumatic stress disorder, it is dismissed with 
prejudice.

As to the allegations of CUE, that claim is dismissed without 
prejudice.


________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


